Citation Nr: 0618132	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  01-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman		




INTRODUCTION

The veteran had active military service from August 1942 to 
March 1946.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2001 rating decision by the 
Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
appellant's claims for entitlement to service connection for 
the veteran's cause of death and entitlement to Dependents' 
Educational Assistance pursuant to Chapter 35, 38 U.S.C..


FINDING OF FACT

The veteran's service-connected psychiatric disorder 
contributed substantially or materially to cause the 
veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for the cause of the veteran's death have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The criteria for eligibility for dependent's educational 
assistance pursuant to Chapter 35, 38 U.S.C. have been met.  
38 C.F.R. § 3.807 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As noted, the appellant contends that the veteran's service-
connected schizophrenic reaction, undifferentiated type, 
caused or contributed to his death in November 2000.  She 
notes that the veteran had been in receipt of a 30 percent 
disability rating for his schizophrenic reaction, 
undifferentiated type since October 1955.  In support of such 
linkage, she has proffered a medical opinion authored by the 
veteran's treating physician, C.P.R., M.D..  VA also obtained 
a medical opinion from M.W.K., M.D., Chief, Cardiovascular 
Laboratories and Professor, Medicine/Cardiology, Department 
of Veterans Affairs.

Having considered the veteran's contention in light of the 
record and the applicable law, the Board will grant the 
benefits sought under the "benefit-of-the-doubt" rule, 
which provides that where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant is to prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's cause death.  For a service-connected disability to 
be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (2002); 38 C.F.R. § 3.312 (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In order to prevail on the issue of service connection for 
cause of death there must be: (1) evidence of death; (2) 
medical evidence of in-service disease or injury or a 
service-connected disability; and (3) medical evidence of a 
nexus between an in-service injury or disease, or a service-
connected disability, and the veteran's death.  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The death certificate indicates that the veteran died of 
cardiogenic shock due to or as a consequence of acute 
myocardial infarction.  The veteran was 75 years old at the 
time of death.  The death certificate is devoid of any 
mention of the veteran's service-connected psychiatric 
disorder, or any other condition for which the veteran was 
service-connected, as a factor in the cause of his death.

However, in a July 2001 letter, Dr. C.P.R., a treating 
physician of the veteran, stated that the veteran was 
diagnosed with extreme anxiety and that it was as least as 
likely as not that his condition was a contributing factor in 
his overall cardiovascular health.  Although the Court has 
specifically rejected the "treating physician rule," the 
Board is obligated to consider and articulate reasons or 
bases for its evaluation of the evidence submitted by a 
treating physician.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

In March 2003, the Board referred this case to obtain a 
medical opinion from a VA physician as to whether it was as 
least as likely as not that the veteran's service-connected 
psychiatric disorder contributed substantially or materially 
to the veteran's cause of death; combined to cause death; 
aided or lent assistance to the production of death; resulted 
in debilitating effects and general impairment of health to 
an extent that would render the veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death; or was of such severity as to have a 
material influence in accelerating death.  

In his June 2004 opinion, the VA physician outlined the 
veteran's medical history based on a review of the entire 
claims file and concluded that the role of the veteran's 
service-connected psychiatric disorder was potentially a 
contributory factor in the veteran's cause of death.  He 
described how compliance with cardioprotective medication and 
lifestyle modifications is frequently impaired in individuals 
with psychiatric disorders.  He stated that the stress 
physiology associated with anxiety-attack features of 
psychiatric disorders such as that with which the veteran was 
diagnosed is largely mediated through a surge of serum 
catecholamines (adrenaline-like chemicals) that cause the 
heart rate to accelerate and become irregular causing the 
blood vessels to constrict and activate circulating blood 
elements that stimulate blood clotting.  After reviewing the 
veteran's medical history, Dr. M.W.K. stated that this was 
repeatedly evidenced by the veteran.  He concluded that the 
impact of the stress of the psychiatric disorder on the 
cardiovascular system and cardiovascular vulnerability of 
someone with established coronary disease could certainly 
trigger anginal episodes, myocardial infarction and death.

In January 2005, the Board requested clarification of the 
June 2004 medical opinion as to whether the veteran's 
psychiatric disorder was "possibly contributory" to death.  
The Board requested the opinion-providing physician to state 
whether it is as likely as not that the veteran's service-
connected psychiatric disorder contributed "substantially or 
naturally" [sic] to the veteran's cause of death.  Dr. 
M.W.K. responded in March 2006 that "the veteran's 
psychiatric disorder was possibly contributory to the 
patient's death, i.e., it is as least as likely as not that 
the veteran's service-connected psychiatric disorder 
contributed substantially or naturally [sic] to the cause of 
death."

The question is whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  Given 
the medical evidence already of record, it is doubtful that 
further medical opinions would assist the Board in this 
inquiry.  

It is well-settled law that VA may only deny a claim when the 
preponderance of the evidence is found to weigh against an 
award.  Here, the June 2004 VA medical opinion and subsequent 
March 2006 addendum to the VA medical opinion, as well as the 
private medical opinion from the veteran's treating 
physician, provide an approximate balance of positive and 
negative evidence regarding the determination of whether the 
veteran's service-connected psychiatric disorder materially 
or substantially contributed to the veteran's cause of death, 
therefore, the benefit of the doubt shall be given to the 
veteran and service connection for the veteran's cause of 
death will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 U.S.C.A. § 5107(b) (2002).

In view of the favorable decision in this matter, further 
development of the claim or notification to the veteran is 
not warranted.  

Dependents' Educational Assistance

For the purposes of dependent's educational assistance under 
Chapter 35, 38 U.S.C.A., a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  See 38 C.F.R. § 3.807(a) (2005).

In this case, the veteran served honorably during a period of 
war.  It has been established by competent medical evidence 
that his service-connected disability at least as likely as 
not materially and substantially contributed to the cause of 
the veteran's death.  Consequently, the Board finds that the 
appellant has met the basic conditions of eligibility for 
dependent's educational assistance under Chapter 35, Title 
38, United States Code.

In view of the favorable decision in this matter, further 
development of the claim or notification to the veteran is 
not warranted.  


ORDER

Service connection for the veteran's cause of death is 
established.

Dependent's Educational Assistance under Chapter 35, Title 
38, United States Code is established.




____________________________________________
Vito A .Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


